Citation Nr: 1045839	
Decision Date: 12/07/10    Archive Date: 12/14/10

DOCKET NO.  07-26 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for residuals of a head injury.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel




INTRODUCTION

The Veteran served on active duty with the United States Army 
from January 1969 to July 1971.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2006 rating decision by the Portland, 
Oregon, Regional Office (RO) of the United States Department of 
Veterans Affairs (VA), which in pertinent part denied service 
connection for residuals of a head injury.

In a March 2010 decision, the Board remanded the issue for 
additional development.  At that time the Board also denied 
entitlement to an evaluation in excess of 70 percent for 
posttraumatic stress disorder (PTSD) and granted service 
connection for a low back disability.  Those decisions are final, 
and no question remains for the Board to consider with respect to 
either issue. 

The Veteran had requested a hearing before a Veterans Law Judge, 
to be held at the RO.  Such was scheduled for February 2010, but 
the Veteran failed to appear, without explanation or request to 
reschedule.  His hearing request is therefore considered 
withdrawn.  38 C.F.R. § 20.704.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Although the Board regrets the additional delay, further remand 
is required for compliance with VA's duty to assist the Veteran 
in substantiating his claim, and for due process considerations.

In March 2010, the Board found that the service treatment 
records, while showing the occurrence of a head injury in service 
in 1970, were not complete.  Detailed in-patient records from 
Letterman General Hospital were not reflected in the file.  
Records reflecting the actual severity of the in-service injury 
are potentially relevant to the claim for service connection for 
residuals of a head injury.

VA conducted internet research which showed the Letterman Army 
Medical Center was closed in the early 1990's; the property was 
transitioned to other medical purposes, but Letterman itself 
ceased to exist as an entity.  VA confirmed this in conversations 
with personnel at the Madigan Army Medical Center's medical 
records department, who informed VA that it did not maintain any 
Letterman records.  Memoranda documenting these efforts are 
included in the claims file.

However, VA failed completely to request the records from the 
official custodian at the National Personnel Records Center 
(NPRC) through the PIES system, as is directed in the VA 
Adjudication Policy and Procedure manual M21-1MR, III.iii.2.A.  
NPRC maintains the clinical (in-patient) records of treatment 
separate and apart from the records of the individual Veteran's 
service treatment file.  The retired records should be maintained 
by that facility even after the closing of the hospital; NPRC is 
the only authority which can properly indicate that the records 
are, in fact, unavailable.

The actions of VA on remand failed to substantially comply with 
the VA remand directive.  A remand by the Board confers on an 
appellant the right to VA compliance with the terms of the remand 
order and imposes on the Secretary a concomitant duty to ensure 
compliance with those terms.  See Stegall v. West, 11 Vet. App. 
268, 271 (1998).  

Accordingly, the case is REMANDED for the following action:

1. Make an appropriate PIES request for 
records of in-patient treatment for the 
Veteran at Letterman Army Medical Center from 
January 1 to February 28, 1970.  
Documentation of the request must be entered 
into the file.  If the custodian certifies 
that such records do not exist or are 
otherwise unavailable, such must be 
documented in writing and the Veteran 
properly informed of the lack of such 
records.

2.  Review the claims file to ensure that all 
of the foregoing requested development is 
completed, and arrange for any additional 
development indicated, to include a new 
examination and nexus opinion if required.  
Then readjudicate the claim on appeal.  If 
the benefits sought remains denied, issue an 
appropriate SSOC and provide the appellant 
and his representative the requisite period 
of time to respond.  The case should then be 
returned to the Board for further appellate 
review, if otherwise in order.  No action is 
required of the appellant unless he is 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

